Order entered October 12, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00273-CR

                   ANGEL JASSO RODRIGUEZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F20-23934-P

                                     ORDER

      Before the Court is appellant’s October 11, 2022 second motion for

extension of time to file appellant’s brief. We GRANT the motion and ORDER

appellant’s brief filed by November 7, 2022. If appellant fails to file his brief by

November 7, 2022, the Court may abate this case for a hearing in the trial court to

determine why the brief has not been filed. See TEX. R. APP. P. 38.8(b).


                                             /s/   DENNISE GARCIA
                                                   JUSTICE